Citation Nr: 0927817	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  93-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether entitlement to Department of Veterans' Affairs 
benefits is barred as a result of the character of discharge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had active duty from January 1974 to July 1975; 
his discharge was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2008, the Board remanded for further development. 


FINDINGS OF FACT

1.  There is no evidence showing that the appellant was 
insane at the time of the absent without leave (AWOL) offense 
that resulted in his other than honorable conditions 
discharge or that there were compelling circumstances to 
warrant his prolonged AWOL period.

2.  By Administrative Decisions, dated in October 1977 and 
May 1984, the RO determined that that the appellant's 
discharge for the period from January 25, 1974 to July 2, 
1975 was a discharge under other than honorable conditions 
due to his period of AWOL for 227 days.


CONCLUSION OF LAW

The character of the appellant's service from January 5, 1974 
to July 2,1975 precludes entitlement to VA benefits.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The duty to 
notify was accomplished by way of a VCAA letter from the RO 
to the appellant dated in March 2009.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) and informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) recently addressed the adequacy of VCAA notice 
in cases concerning the character of discharge.  See, e.g., 
Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds 
that the appellant received adequate VCAA notice by the March 
2009 notice letter from the RO prior to the RO's last 
adjudication in June 2009 regarding the character of his 
discharge.  The notice letter made clear that VA was 
adjudicating the appellant's character of discharge prior to 
discussing the merits of any claim.  The appellant was 
provided a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant was told that he 
would be eligible for VA benefits if VA found that his 
service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why he thought his 
service was honorable.  Most importantly, the appellant and 
his representative have shown actual knowledge of the issue 
before the Board by submitting documents (November 2008 and 
July 2009 Informal Hearing Presentations and a May 2009 
personal statement), as well as hearing testimony that 
reference the relevant issues and regulations in this case.  
See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (noting 
that "[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim").

As for the duty to assist, the RO has secured the appellant's 
service treatment records and service personnel records.  The 
appellant has submitted personal statements and provided 
hearing testimony.  The Board is also satisfied as to 
substantial compliance with its December 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the RO has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A (West 2002).

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The bar to 
the Veteran's entitlement is a statutory one.  

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions 
listed under 38 C.F.R. § 3.12(c): (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; and 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days 
(the regulation provides certain exceptions to this 
condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence:

(i)  Length and character of service 
exclusive of the period of prolonged AWOL.  
Service exclusive of the period of prolonged 
AWOL should generally be of such quality and 
length that it can be characterized as 
honest, faithful and meritorious and of 
benefit to the Nation.

(ii)  Reasons for going AWOL.  Reasons which 
are entitled to be given consideration when 
offered by the claimant include family 
emergencies or obligations, or similar types 
of obligations or duties owed to third 
parties.  The reasons for going AWOL should 
be evaluated in terms of the person's age, 
cultural background, educational level and 
judgmental maturity.  Consideration should 
be given to how the situation appeared to 
the person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of combat 
wounds of other service-incurred or 
aggravated disability, is to be carefully 
and sympathetically considered in evaluating 
the person's state of mind at the time the 
prolonged AWOL period began.

(iii)  A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL. Compelling 
circumstances could occur as a matter of law 
if the absence could not validly be charged 
as, or lead to a conviction of, an offense 
under the Uniform Code of Military Justice.  
For purposes of this paragraph, the defense 
must go directly to the substantive issue of 
absence rather than to procedures, 
technicalities, or formalities.

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) is a statutory 
bar to the payment of benefits, unless it is found that the 
person was "insane" at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Thus, "insanity" is a defense to all statutory and 
regulatory bars, while "compelling circumstances" is only a 
defense to the statutory bar involving an AWOL period of at 
least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, 
mental illness is not identical to 'insanity.'"  Beck v. 
West, 13 Vet. App. 535, 539 (2000).  In addition, the Court 
has held that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Id.  Significantly, the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses.  Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs of 
the community."  In particular, the term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  In order to be 
considered insane under the departure-from-accepted-standards 
criteria of section 3.354(a), a person must both deviate from 
the accepted standards of the community to which he or she 
belongs by birth and education and be unable to adjust to the 
social customs of the community in which he or she resides.  
Id.  The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id. 

Consequently, here, there are two possible exceptions to the 
appellant being barred from receiving VA benefits: (1) if the 
appellant is shown to have been "insane" at the time of the 
offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) 
if there are "compelling circumstances" to warrant his 
prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6)).

By Administrative Decisions, dated in October 1977 and May 
1984, the RO determined that the appellant's discharge in 
July 1975 was under other than honorable conditions.  The RO 
stated that the appellant was charged with being AWOL from 
September 27, 1974 to May 14, 1975 and that he requested a 
discharge for the good of the Service to avoid a trial by 
Court Martial.  It was also noted that the appellant had two 
non-judicial punishments.  The RO further stated that there 
was no indication that the appellant could not distinguish 
between right and wrong.  Thus, the RO found that the 
appellant's AWOL for a total of 227 days constituted willful 
and persistent misconduct.   

As noted above, a discharge or release from service under 
specified conditions, including being AWOL for a continuous 
period of at least 180 days as in this case, is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or there were compelling circumstances 
to warrant the prolonged AWOL period.  See 38 C.F.R. 
§ 3.12(b), (c).  There is no evidence of record that the 
appellant was insane when he was AWOL from September 27, 1974 
to May 14, 1975, and it has not been contended otherwise.  An 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a).  See also 
VAOPGCPREC 20-97 (holding that the term "constitutionally 
psychopathic" was synonymous with psychopathic personality 
(antisocial personality disorder).  Consulting various well-
accepted legal authority, General Counsel also noted that the 
term insanity was more or less synonymous with "psychosis."  
See VAOPGCPREC 20-97.  While the Veteran contends that he was 
AWOL following an incident in which he cut his finger and 
felt that he was not properly treated for his injury, and 
fearful of the machines he worked with and felt as if were 
"still under [his] father's wing, " there is no evidence of 
record showing a finding or diagnosis of insanity, to include 
during the appellant's period of service, or clinical 
evidence demonstrating the inability to distinguish right 
from wrong.  The burden is on the appellant to submit 
competent medical evidence that he was insane at the time of 
his offenses.  See Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).  He has not satisfied that burden.  Furthermore, 
there is no supporting evidence other than the Veteran's 
statements that he cut his finger and did not receive proper 
medical treatment.  Even assuming for purposes of this 
decision that the Veteran did injure his finger and had 
trouble obtaining medical treatment, these circumstances do 
not constitute compelling circumstances to warrant his 
prolonged AWOL period. 

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service. Consequently, the appellant 
has no legal entitlement to VA benefits , and his claim must 
be denied as a matter of law.  See 38 C.F.R. § 3.12(d); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
law is dispositive of the instant case, the benefit of the 
doubt rule is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The character of the appellant's service is a bar to 
entitlement to VA benefits; the appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


